237 S.E.2d 874 (1977)
STATE of North Carolina
v.
Bobby Eugene WHEELER, William Ray Wheeler, and Robert Nabors Bridges.
No. 7726SC365.
Court of Appeals of North Carolina.
October 19, 1977.
*877 Atty. Gen. Rufus L. Edmisten by Sr. Deputy Atty. Gen. R. Bruce White, Jr., and Asst. Atty. Gen. Guy A. Hamlin, Raleigh, for the State.
Bailey, Brackett & Brackett by Martin L. Brackett, Jr., and Terry D. Brown, Charlotte, for defendant-appellant Robert Nabors Bridges.
Paul J. Williams, Charlotte, for defendant-appellant Bobby Eugene Wheeler.
James F. O'Neill, Charlotte, for defendant-appellant William Ray Wheeler.
BRITT, Judge.

APPEAL OF BOBBY WHEELER AND ROBERT BRIDGES
By their first assignment of error, defendants Bobby Wheeler and Bridges contend that the court erred in failing to grant their motions to sever and to allow each defendant a separate trial. The assignment has no merit.
The question of consolidating offenses arising out of a single scheme or plan ordinarily is a matter within the discretion of the trial judge and his decision will not be disturbed absent a showing of abuse of discretion. 4 Strong's N.C. Index 3d, Criminal Law § 92. See State v. Jones, 280 N.C. 322, 185 S.E.2d 858 (1972); State v. Greene, 30 N.C.App. 507, 227 S.E.2d 154 (1976). Defendants have failed to show any abuse of discretion in this case.
By the next assignments of error argued in their brief defendants Bobby Wheeler and Bridges contend the court erred in failing to suppress their in-court identifications by Calloway. They argue that the identifications were tainted by two illegalities: (1) the display of photographs by police to Calloway several hours after the crimes occurred; and (2) identification by Calloway of defendant Bobby Wheeler while in a police car at the scene of the crimes, and of defendant Bridges at a hospital shortly after the crimes were committed. These assignments have no merit.
The trial court conducted a lengthy voir dire hearing on defendants' motions to suppress the identification testimony. Calloway and the officers testified at the hearing. Following the hearing the court found facts with respect to Calloway's opportunity to observe defendants at the time of the offenses, his observation of defendants at that time, his viewing the photographs and his seeing defendants shortly after the crimes were committed. The court found and concluded that no illegal identification procedures relating to defendants were used and that the in-court identifications of all three defendants by Calloway were of independent origin, based solely on what he saw at the time the alleged crimes were committed, and did not result from any subjective pretrial identification procedures.
It is well settled that "when the admissibility of in-court identification testimony is challenged on the ground it is tainted by an out-of-court identification made under constitutionally impermissible circumstances, the trial judge must make findings as to the background facts to determine whether the proffered testimony meets the tests of admissibility; when the facts so found are supported by competent evidence, they are conclusive on appellate courts." 4 Strong's N.C. Index 3d Criminal Law § 66.20, p. 276.
The trial court's findings of fact in the instant case were fully supported by evidence presented at the voir dire hearing and the conclusions of law are fully supported by the findings of fact. The assignments of error are overruled.
Defendant Bridges assigns as error the admission of testimony by Calloway that he identified Bridges from a photograph shown him a few hours after the crimes were committed. This assignment is based on the premise that the display of photographs to Calloway was unduly suggestive. As stated above, the trial court made findings of fact and conclusions that the display of photographs was not suggestive and the findings and conclusions are fully supported *878 by the evidence. The assignment is overruled.
Defendants Bobby Wheeler and Bridges next assign as error the failure of the trial court to instruct the jury on the lesser included offenses of robbery with a firearm. We find no merit in this assignment.
"The trial court is not required to charge the jury upon the question of the defendant's guilt of lesser degrees of the crime charged in the indictment when there is no evidence to sustain a verdict of defendant's guilt of such lesser degrees. Thus, the court is not required to submit to the jury the question of defendant's guilt of a lesser degree of the crime charged in the indictment when the state's evidence is positive as to each and every element of the crime charged." 4 Strong's N.C. Index 3d, Criminal Law § 115, pp. 610-611. See also State v. Harvey, 281 N.C. 1, 187 S.E.2d 706 (1972); State v. Bryant, 280 N.C. 551, 187 S.E.2d 111, cert. denied, 409 U.S. 995, 93 S.Ct. 328, 34 L.Ed.2d 259 (1972).
With respect to the armed robbery charges, defendants argue that the trial court should have submitted as alternative verdicts the lesser included offenses of common law robbery, assault with a deadly weapon and simple assault. Since the State's evidence was positive and without conflict on all seven elements of the charge of robbery with a firearm, and there was no evidence to the contrary, instructions on the lesser included offenses were not required. The State's evidence showed that the defendants took possession of a safe, a pistol, and a blackjack in the presence of Calloway; that the safe was carried several feet and the pistol and blackjack were forcibly taken from Calloway; that Calloway did not voluntarily consent to the taking and carrying away of the property; that the defendants intended to keep the property permanently; that each defendant had a firearm at the time they obtained the property; and that they obtained the property by repeatedly threatening Calloway's life. On each of these points, the State's proof was positive and there was no conflict in the evidence.
Finally, defendants Bobby Wheeler and Bridges assign as error the trial court's instructions to the jury on the legal principle of acting in concert. Defendants argue that since the court gave one basic charge on acting in concert and then instructed the jury to apply the charge to each defendant, the charge amounted to a preemptory instruction. We find no merit in this assignment.
"If the defendant is present with another and with a common purpose does some act which forms a part of the offense charged, the trial judge must explain and apply the law of `acting in concert' . . . ." 4 Strong's N.C. Index 3d, Criminal Law § 113.7, p. 592. In this case, the trial judge was required to give an instruction on "acting in concert" with respect to the three defendants. The general rule is that a "court's charge to the jury is to be construed contextually and will not be held prejudicial when the charge as a whole is free from error." State v. Ware, 31 N.C. App. 292, 294, 229 S.E.2d 249, 251 (1976). Here, the court gave instructions on the legal principle of "acting in concert" at three points in the charge: (1) before defining the elements of robbery with a firearm, (2) before explaining the charge of assault with a deadly weapon with intent to kill, and (3) before instructing on the charge of assault with a firearm upon a law enforcement officer. The instructions contained the following language:
"Members of the jury, at this time I will instruct you on the law as to each charge against each defendant separate. First, I instruct you that for a person to be guilty of a crime it is not necessary that he himself do all of the acts necessary to constitute the crime. If two or more persons act together with a common purpose to commit a crime each of them is held responsible for the acts of the others done in the commission of that crime. Members of the jury, this legal principle is referred to as acting in concert.
"As I instruct you on the law on each case against each defendant separately, the legal principle of acting in concert is equally applicable to each defendant, and *879 I will not define this legal principle again but I instruct you to remember it and apply it to each case against each defendant."
As required by State v. Forrest, 262 N.C. 625, 626, 138 S.E.2d 284, 285 (1964), the court's charge went to all "material aspects of the offense[s]" and was "complete within itself." The charge in this case did not involve the error of State v. Forrest, supra, since it did not require the jurors to rely on instructions which the court had given in other cases or which the jurors may have heard in other cases. Nor was the instruction on the legal principle of acting in concert a preemptory instruction. The court was only advising the jury as required of a legal theory which they could accept or reject as being applicable to this particular case. The court was not directing the jury to answer the issue of acting in concert in a particular manner if they found or did not find from the greater weight of the evidence that the facts were as the evidence tended to show. 7 Strong's N.C. Index 2d, Trial § 31.
For the reasons stated, we conclude that defendants Bobby Wheeler and Bridges received fair trials free from prejudicial error.

APPEAL OF WILLIAM RAY WHEELER
By his first assignment of error, this defendant contends that the court committed prejudicial error by failing to sever the five charges against him from the five identical charges against each of the other two defendants. For the reasons stated in the discussion above concerning the denial of the motions to sever by defendants Bobby Wheeler and Bridges, we find no merit in this assignment of error.
By his second assignment of error, defendant William Wheeler contends that the court erred in failing to quash the five indictments against him because the officers failed to take him before a magistrate for an initial appearance immediately after the on-the-scene identification by Calloway. We find no merit in this assignment.
G.S. 15A-501(2) and G.S. 15A-511(a)(1) provide that a law enforcement officer making an arrest with or without a warrant must take the person arrested before a magistrate "without unnecessary delay." In this case, defendant William Wheeler was identified at the scene immediately after the alleged crime, at approximately 4:00 a.m., and was then taken to the Charlotte Law Enforcement Center where Calloway happened to see him again around 5:00 a.m. The statutes only require that the defendant be taken before a magistrate "without unnecessary delay" and a delay of only one hour after the defendant had been taken into custody and advised of his rights could not be considered undue delay under the facts of this case.
Under this assignment, defendant William Wheeler also contends that there was an illegal lineup a short while after the crimes were committed. This contention has no validity.
The fact that Calloway inadvertently observed the defendant when he arrived at the Law Enforcement Center was not an illegal lineup since proceedings had not yet been filed against him. See 4 Strong's N.C. Index 3d, Criminal Law § 66.3; State v. Henderson, 285 N.C. 1, 203 S.E.2d 10 (1974), modified on other grounds, 428 U.S. 902, 96 S.Ct. 3202, 49 L.Ed.2d 1205 (1976). Nor was the inadvertent viewing of the defendant by Calloway so impermissibly suggestive that it tainted the photographic identification or the in-court identification. State v. Thomas, 292 N.C. 527, 234 S.E.2d 615 (1977). See also State v. Vawter, 33 N.C.App. 131, 234 S.E.2d 438 (1977). According to the order following the voir dire hearing, both the photographic and in-court identifications were found to be based on independent observations made at the time of the alleged crimes. For the reasons stated in the appeal discussed above, the trial court's findings of fact and conclusions of law after the voir dire concerning the identification of the defendant by Calloway and the three police officers are conclusive and binding on this court. We hold that defendant's motions to quash the five indictments were properly denied.
By his third and fourth assignments of error, defendant William Wheeler contends the court erred in permitting his identification *880 at the voir dire and before the jury by Calloway, Officer McKiernan, Officer Hooper and Officer Kelly. For the reasons stated in the above discussion concerning Calloway's photographic and in-court identifications of defendants Bobby Wheeler and Bridges, we find no merit in either of these assignments of error.
By his seventh assignment of error, defendant William Wheeler argues that the trial court erred in its instructions to the jury in several respects. We find no merit in this assignment of error.
Defendant's contentions that the instructions on robbery with a firearm and acting in concert were preemptory instructions are without merit for the reasons set forth above in a similar argument made by defendants Bobby Wheeler and Bridgers. Defendant's assertion that these two instructions were expressions of the trial judge's opinion in violation of G.S. 1-180 is equally without merit. These two instructions involved applicable legal principles which required instruction, 4 Strong's N.C. Index 3d, Criminal Law §§ 111, 113.7, 114, p. 592, and when viewed in the context of the charge as a whole were neither improper nor misleading to the jury. State v. Ware, supra.
Defendant's contention that there is no evidence to support the trial court's instructions that Officers Hooper and Kelly were acting in the performance of their duties when allegedly assaulted by defendant is also without merit. As to Officer Hooper, the evidence showed that Officers McKiernan and Hooper arrived at the Tree House Lounge in response to a report by Calloway's wife of suspicious circumstances at the lounge; that upon arrival both officers observed security officer Calloway and defendant Bridges approach the police car; that Calloway was without a shirt, his gun holster was empty and he was bleeding about his head; that Calloway told the officer he had fallen on a beer bottle and that Bridges was part of the clean-up crew; and that when Calloway made a motion with his eyes toward Bridges, Officer McKiernan requested Calloway to step to the patrol car while Officer Hooper attempted to prevent defendant Bridges from pulling a gun. This evidence tended to show that Officer Hooper was in the process of investigating an apparent assault on Calloway when Bridges pulled a gun and with the other two defendants began shooting at Officer Hooper.
In a similar manner the evidence shows that Officer Kelly was acting in the line of duty as a police officer when he was assaulted. He responded to a call for help at the Tree House Lounge around 3:30 a.m. Upon his arrival he saw the three defendants running and ordered them to stop, but they kept running and started firing in his direction. Officer Kelly returned fire. This evidence clearly tended to show that Officer Kelly was acting in the line of duty when assaulted since he was responding to a call for help from other officers and participating in the investigation of an assault and robbery at the Tree House Lounge.
Finally, defendant William Wheeler contends in his eighth assignment of error, that the trial court erred in failing to set aside the armed robbery conviction. We find no merit in this contention.
Defendant William Wheeler argues that since he was found not guilty of feloniously assaulting Calloway, the verdict of guilty of armed robbery of Calloway was inconsistent with that verdict and should not be allowed to stand. This argument is not persuasive.
In State v. Teel, 2A N.C.App. 385, 386, 210 S.E.2d 517, 518 (1975), the court stated:
"The crime of armed robbery includes an assault on a person with a deadly weapon. However, where the assault charged contains a necessary ingredient which is not an essential ingredient of armed robbery, the fact that the assault is committed during the perpetration of the armed robbery does not deprive the assault of its character as a complete and separate offense. State v. Richardson, 279 N.C. 621, 185 S.E.2d 102. Consequently, an assault with a deadly weapon inflicting serious injury, as charged against defendant and as defined in G.S. 14-32(b), is not a lesser included offense of armed robbery because the infliction of serious injury is not an essential ingredient *881 of armed robbery. State v. Stepney, 280 N.C. 306, 185 S.E.2d 844."
Applying this reasoning to the present situation, the defendant was indicted for assault with a deadly weapon with intent to kill inflicting serious injury under G.S. 14-32. This offense cannot be considered a lesser included of armed robbery. The two offenses are separate and complete and an acquittal on the assault charge would not bar a conviction on the armed robbery charge. State v. Teel, supra.
In addition, there is no requirement in North Carolina that verdicts be consistent. In 4 Strong's N.C. Index 3d, Criminal Law § 124.5, p. 653, the following rule is stated: "It is not required that the verdict be consistent; therefore, a verdict of guilty of a lesser degree of the crime when all the evidence points to the graver crime, although illogical and incongruous, or a verdict of guilty on one count and not guilty on the other, when the same act results in both offenses, will not be disturbed."
We conclude that defendant William Wheeler received a fair trial, free from prejudicial error.
No error.
HEDRICK and MARTIN, JJ., concur.